DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The preamble of claim 3 has been amended as follows.

3. (Currently amended) The power supply monitoring apparatus according to claim 1, wherein

Response to Amendment



	All objections and rejections are withdrawn as a result of the amendment and the case is in condition for allowance.

Allowable Subject Matter

Claims 1, 3-8, and 10 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2006/0071804 to Yoshioka, which discloses an emergency information terminal;
	United States Patent No. 9,019,067 to Bryla et al., which discloses an electronic lock with power failure control circuit;
	United States Patent No. 7,898,278 to Flynn et al., which discloses power control circuitry;
	United States Patent No. 4,891,743 to May et al., which discloses a power supply controller; and


However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A power supply monitoring apparatus, comprising . . . a communication circuit connected to the first controller and the second controller to enable transmission and reception of information between the first controller and the second controller, wherein . . . the first controller is configured to: distinguish, when the first controller is started, whether the first controller is currently started by turning ON the power supply or by inspecting the first power supplying and interrupting device through transmission and reception of information to and from the second controller; inspect the second power supplying and interrupting device when the first controller is started by turning ON the power supply, restart the second controller when a result of inspection of the second power supplying and interrupting device is normal, transmit the result of the inspection when a request for the result of the inspection is received from the second controller, and wait for inspection of the first power supplying and interrupting device by the second controller; and transmit a 
is currently started by turning ON the power supply or by inspecting the second power supplying and interrupting device through transmission and reception of information to and from the first controller; wait for the inspection of the second power supplying and interrupting device by the first controller when the second controller is started by turning ON the power
supply; and transmit the request for the result of the inspection of the second power supplying and interrupting device to the first controller and receive the result of the inspection when the second controller is started by inspecting the second power supplying and interrupting device, inspect the first power supplying and interrupting device when the received result of the inspection is normal, restart the first controller when the result of the inspection of the first power supplying and interrupting device is normal, transmit the result of the 
	in claim 8, "A power supply monitoring method using . . .  communication circuit is connected to the first controller and the second controller to enable transmission and reception of information between the first controller and the second controller, distinguishing, by the first controller, when the first controller is started, whether the first controller is currently started by turning ON the power supply or by inspecting the first power supplying and interrupting device through transmission and reception of information to and from the second controller; inspecting, by the first controller, the second power supplying and interrupting device when the first controller is started by turning ON the power supply, restarting the second controller when a result of inspection of the second power supplying and interrupting device is normal, transmitting the result of the inspection when a request for the result of the inspection is received from the second controller, and waiting for inspection of the first power supplying and interrupting device by the second controller; transmitting, by the first controller, a request for a result of the inspection of the first power supplying and interrupting device to the 
	in combination with all other limitations.

Claims 2-7 and 10 are allowed as being dependent on claims 1 and 8, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                                                  
2/27/2021